Case 2:20-cv-12378-PDB-RSW ECF No. 28, PageID.130 Filed 04/15/21 Page 1 of 3




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

CHRISTINE M. BARRY individually
and on behalf of all others similarly
situated,                                          Case No. 20-12378

                    Plaintiff,                     Paul D. Borman
                                                   United States District Judge
v.

ALLY FINANCIAL, INC.,

               Defendant,
_________________________________/


     ORDER LIFTING STAY AND ORDERING PLAINTIFF TO SHOW
                           CAUSE

      This is a putative national class action brought under the Telephone Consumer

Protection Act, 47 U.S.C. § 227. On March 16, 2021, the Court granted Defendant’s

Motion to Stay the proceedings pending the United States Supreme Court’s ruling

in Facebook, Inc. v. Duguid, No. 19-511. (ECF No. 26.) That Order required the

parties to file a joint status report within 14 days of the Supreme Court’s ruling in

Duguid that proposes a schedule for further proceedings. (Id.)

      On April 1, 2021, the United States Supreme Court issued its decision.

Facebook, Inc. v. Duguid, 141 S. Ct. 1163 (2021), to address the issue of whether


                                         1
Case 2:20-cv-12378-PDB-RSW ECF No. 28, PageID.131 Filed 04/15/21 Page 2 of 3




the definition of an automatic telephone dialing system (“ATDS”) in the Telephone

Consumer Protection Act of 1991 (“TCPA”) encompasses any device that can

“store” and “automatically dial” telephone numbers, even if the device does not

“us[e] a random or sequential number generator.” Id. at 1167. The Supreme Court

held that it does not, and that:

      To qualify as an “automatic telephone dialing system,” a device must
      have the capacity either to store a telephone number using a random or
      sequential generator or to produce a telephone number using a random
      or sequential number generator.

Id.

      On April 15, 2021, the parties filed a Joint Status Report, stating that they

“disagree over the impact of the Duguid decision has on this case,” and thus seek to

lift the stay and proceed with the litigation. (ECF No. 27, Joint Status Report.)

      Plaintiff’s sole claim in this case is that Defendant violated the TCPA’s

prohibition on “using any [ATDS]” to call or text “any telephone number assigned

to a ... cellular telephone service.” 47 U.S.C. § 227(b)(1)(A). (Compl., Count I, PgID

7-8.) She bases her claim on phone calls she received that were unsolicited but

nonetheless directed to her, on behalf of her brother. (Id. ¶¶ 15-24, PgID 2-3.)

Plaintiff alleges that Defendant used an ATDS based on “the lack of prompt human

response during the phone calls” and a “lengthy pause after the called party speaks.”

(Id. ¶¶ 51-52, PgID 7.) Plaintiff does not allege that Defendant used a random or
                                         2
Case 2:20-cv-12378-PDB-RSW ECF No. 28, PageID.132 Filed 04/15/21 Page 3 of 3




sequential number generator. Because the calls were directed to Plaintiff specifically

and purposefully, related to her brother’s account with Defendant, the Court can only

conclude that the technology that called her used a stored list containing the names

and numbers of persons to be contacted; had the technology generated Plaintiff’s

number at random or in sequence, it would have no way of knowing that it was

contacting someone associated with an account holder.

      The Court hereby LIFTS the stay in this case.

      Further, Plaintiff is ORDERED to show cause on or before April 30, 2021

why the United States Supreme Court’s decision in Facebook, Inc. v. Duguid, 141

S. Ct. 1163 (2021) is not controlling over Plaintiff’s claims in this case.

      Defendant may file a response to the Plaintiff’s submission on or before May

14, 2021.



IT IS SO ORDERED.

                                               s/Paul D. Borman
Dated: April 15, 2021                          Paul D. Borman
                                               United States District Judge




                                           3
